Citation Nr: 0111059	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  97-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to the assignment of an initial rating in 
excess of 20 percent for  degenerative changes of the 
lumbosacral spine.  

4.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for degenerative changes of the 
shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  He was a prisoner-of-war (POW) of the German 
government from June 1944 to May 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied the 
veteran's claim for a rating in excess of 10 percent for 
arthritis of multiple joints. 

In June 1998, the Board remanded this case for further 
development, to include affording the veteran a VA orthopedic 
examination and having the RO rate each arthritic joint 
separately.  The Board also directed the RO to consider the 
provisions of 38 C.F.R. § 3.309(c) and adjudicate the 
veteran's claim for service connection for traumatic 
arthritis of the left shoulder, which the Board characterized 
as inextricably intertwined with the claim for an increased 
rating, on a de novo basis.  The Board also observed that, 
aside from the knees, it was unclear which joints the RO 
considered in assigning the rating in question and directed 
the RO to consider whether service connection was warranted 
for any joint other than the knees.  Following the 
examination, the RO issued a decision in June 2000, which 
rated the veteran's arthritis of multiple joints as follows: 
degenerative arthritis of the knees, rated 10 percent for 
each knee; degenerative changes of the lumbosacral spine, 
rated 20 percent; and degenerative changes of the left 
shoulder, rated 10 percent, effective from October 24, 1995.  
Thus, the requested development was completed by the RO, and 
the case has been returned to the Board for its appellate 
review.

As the 20 percent rating for the veteran's low back 
disability, and the 10 percent ratings for his right knee, 
left knee, and left shoulder disorders are less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claims remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran has a history of arthritis of the right knee, 
but his service-connected right knee disorder is not 
currently manifested by arthritis; range of motion of the 
knee is 5 degrees extension to 130 degrees of flexion; there 
is no instability or any other objective findings of 
functional impairment.

2.  The veteran has a history of arthritis of the left knee, 
but his service-connected right knee disorder is not 
currently manifested by arthritis; range of motion of the 
knee is 5 degrees extension to 130 degrees of flexion; there 
is no instability or any other objective findings of 
functional impairment. 

3.  The veteran's service-connected degenerative changes of 
the lumbosacral spine are manifested by no more than moderate 
limitation of motion of the lumbar spine.  

4.  The veteran's service-connected degenerative changes of 
the left shoulder results in an inability to raise the arm 
above shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability  have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).

3.  The criteria for the assignment of an initial rating in 
excess of 20 percent for  degenerative changes of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5295 (2000).

4.  The criteria for the assignment of an initial rating of 
20 percent for degenerative changes of the left shoulder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5201, 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now requires VA to assist a claimant in developing 
all facts pertinent to a claim for VA benefits, including a 
medical examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, with regard to the claims for higher ratings 
for his low back, bilateral knee, and left shoulder 
disabilities, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  In this regard, the 
Board notes that the veteran has been afforded an examination 
pursuant to the Board's June 1998 remand.  The RO requested 
from the veteran information pertaining to any medical 
records reflecting treatment, and advised him in the 
statement of the case what must be demonstrated to establish 
his claimed increased ratings.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
treatment records which might be relevant to the veteran's 
claim, and the veteran has not identified any additional 
treatment records which have not been obtained.  Accordingly, 
with regard to this issue, no further assistance to the 
veteran in acquiring medical evidence is required by the new 
statute.  

Factual Background

In January 1946, the RO granted service connection for 
rheumatoid arthritis of the knees based upon a 1946 VA 
examination report that revealed diagnoses of arthritis of 
both knees, probably rheumatic in origin.  There was no 
evidence of arthritis in service medical records, and the 
grant of service connection appears to have been predicated 
upon the diagnosis of arthritis within a year of the 
veteran's separation from service.  The RO subsequently 
denied service connection for degenerative arthritis of the 
knees, characterizing that disorder as distinct from the 
veteran's earlier rheumatoid arthritis.  However, in 1983, 
the Board determined that the distinction between rheumatoid 
and degenerative arthritis in this case was unwarranted.  
Finding that systemic arthritis could not be disassociated 
from the arthritis for which service connection was in 
effect, the Board concluded that arthritis of multiple joints 
was part of a disorder for which service connection 
previously had been granted.  The Board also denied service 
connection for arthritis of the left shoulder, attributing 
that disability to a pre-service injury.  Pursuant to the 
Board's decision, the RO, in July 1983, granted a 10 percent 
rating for arthritis of multiple joints. 

The veteran was afforded a VA examination in December 1995.  
He complained of arthritis in his left shoulder and pain with 
use of his left arm, particularly in trying to raise his arm 
above shoulder level.  He had no other specific arthritic 
complaints.  He did state that he had mild aches and pains in 
multiple areas that he thought were compatible with his age.  
Physical examination revealed an obvious deformity of the 
left clavicle consistent with an old fracture.  There was 
pain on range of motion of the shoulders, particularly with 
abduction and flexion.  The left shoulder abducted to 80 
degrees and flexed to 120 degrees.  Radiographs of the left 
shoulder revealed a deformity at the junction of the mid and 
distal clavicle secondary to prior trauma and a small osseous 
density adjacent to the acromion which was also believed to 
be possibly due a prior injury.  Radiographs of the right 
foot revealed sclerosis of the right third phalanx, which was 
believed to be a frostbite residual.  Both feet had calcaneal 
spurs.  The diagnoses were: fracture of the left clavicle, 
ancient; partial spurs left shoulder, possibly due to prior 
trauma; minimal residuals of frostbite; and calcaneal spurs.  

The veteran was afforded further VA examination in May 1997.  
He again complained of pain in his left shoulder and reported 
that he could not move his arm due to the pain.  He 
acknowledged a history of injury to the left shoulder prior 
to service, but he also reported that he again injured his 
left shoulder during field training, which required 
hospitalization.  Previous medical histories included reports 
of additional injury to the left shoulder while working in a 
coal mine as a POW.  

Physical examination of the left shoulder revealed normal 
contour without swelling or deformity.  There was no muscle 
atrophy but there was tenderness anteriorly.  Range of motion 
was limited with abduction to 90 degrees, forward flexion to 
90 degrees, and external and internal rotation to 40 degrees.  
Grip strength was good and there was no neurological 
deficiency in the upper extremities.  The diagnosis was: 
acromioclavicular arthritis with bone spur (by radiograph) 
with no evidence of fractured clavicle.  

Pursuant to the Board's June 1998 remand, noted in the 
Introduction to this decision, the RO afforded the veteran a 
VA examination in August 1998.  The veteran complained of 
bilateral knee, left shoulder and low back pain.  Both lower 
limbs revealed moderate muscle tone.  Upper limbs were 
negative for any neurological deficits.  Examination of the 
left shoulder revealed normal contour, although there was 
atrophy of the deltoid muscles.  There was also tenderness 
about the AC joint.  Power against resistance was moderate.  
Active range of motion of the left shoulder consisted of 120 
degrees of abduction and 110 degrees of forward flexion.  
External and internal rotation were present to 70 degrees.  
Passive range of motion consisted of abduction to 160 
degrees, forward flexion to 145 degrees, external rotation to 
75 degrees and internal rotation to 70 degrees.  Although 
there was deformity of the clavicle, there was no tenderness.

Physical examination of the low back in August 1998 revealed 
lordosis with no tenderness, scoliosis or kyphosis.  Muscle 
tone was moderate.  Range of motion of the lumbar spine was 
as follows: flexion to 60 degrees with complaints of pain, 
extension to 10 degrees, right and left lateral flexion 
without pain, and right and left lateral rotation to 10 
degrees without pain.  There were no neurological deficits 
and straight leg raising was 75 degrees on both sides without 
complaints.  Examination of the right and left knees revealed 
normal alignment.  There was no swelling or deformity, 
although the quadriceps demonstrated some atrophy.  There was 
tenderness on the medial side of the patella on both sides, 
but no crepitation.  Ligaments were stable and strong, and 
range of motion was from 5 degrees extension to 130 degrees 
of flexion for both knees.  

August 1998 X-rays of the right and left knees were 
essentially normal.  Lumbosacral spine X-rays revealed mild 
degenerative disc disease.  An X-ray of the left shoulder 
revealed an old healed fracture of the clavicle, as well as 
degenerative changes of the acromioclavicular joint.  The 
diagnoses were mild degenerative disc disease of the 
lumbosacral spine; status post clavicle fracture with 
clavicular arthritis and limitation of motion of the left 
shoulder; and essentially normal right and left knee 
examination without any arthritic changes by x-rays 
examination.  According to the VA examiner in August 1998, 
the veteran had no knee complaints, and the clinical and X-
ray examination of both knees were essentially within normal 
limits aside from some slight limitation of motion and minor 
atrophy of the quardicepts.  The left shoulder showed 
evidence of a deformity of the clavicle associated with a 
previous fracture and evidence of acromioclavicular arthritis 
with pain and some limitation of motion.  The lumbar spine 
showed mild degenerative disc disease with mild to moderate 
limitation of motion and pain.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.
When rating the veteran's service-connected knee 
disabilities, the entire medical history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
However, the present level of disability is of primary 
concern in a claim for an increased rating; the more recent 
evidence is generally the most relevant in such a claim, as 
it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

As to the issues of higher ratings for the veteran's left 
shoulder and lumbosacral spine disabilities, since the 
veteran appealed the assignment of the initial rating,  
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
and the assigned ratings (10 percent and 20 percent, 
respectively) became effective October 24, 1995.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When there is no compensable limitation of motion, a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by noncompensable 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent rating is warranted for x-ray evidence 
of involvement of two or more major joints or two or more 
minor joints.  A 20 percent rating is warranted for x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Knees

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.
A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate. x38 C.F.R. 4.71a, Code 5257. A 0 percent 
rating is to be assigned when the requirements for a 
compensable rating under this code are not met. 38 C.F.R. § 
4.31.

The Board observes that the VA's regulations, under 38 C.F.R. 
§§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995).  Further, 38 C.F.R. § 4.59, which addresses 
the evaluation of arthritis, recognizes that painful motion 
is an important factor of disability, entitled to at least 
the minimum applicable evaluation.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

Although the veteran has articulated complaints of 
discomfort, the medical evidence shows only minimal 
limitation of motion, most recently recorded as from 5 
degrees of extension to 130 degrees of flexion, which equates 
to noncompensable limitation of motion.  While the veteran 
has a remote history of bilateral knee arthritis, recent X-
rays showed no arthritic changes were present.  The veteran 
does complain of bilateral knee pain and slight atrophy of 
the quadriceps muscles has been demonstrated.  However, the 
current 10 percent rating takes into account such findings.  
That is, the noncompensable limitation of motion that has 
been demonstrated for each knee is 10 percent disabling when 
pain and slight atrophy of the quadriceps is considered.  
There is no medical objective evidence to show that pain, 
flare-ups of pain, fatigue, weakness, incoordination, or any 
other findings result in additional functional limitation to 
a degree that would support a rating in excess of 10 percent 
under the applicable rating criteria.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

A review of the relevant medical evidence shows no 
instability or subluxation of either knee.  As such, a higher 
evaluation under diagnostic code 5257 is not warranted.


Back

Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  If one accepts that normal 
range of motion in the lumbar spine consists of 95 degrees 
forward flexion, 35 degrees backward extension, 40 degrees 
lateral flexion, and 35 degrees rotation, then the current 
clinical findings pertaining to the appellant's range of 
motion in his lumbar spine do not demonstrate more than 
moderate limitation of motion in the lumbar spine.  Hence, an 
evaluation greater than 20 percent is not warranted. 

While the veteran complains of pain in his lumbar spine, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  The 1998 VA spine examination 
revealed that limitation of motion of the lumbar spine was no 
more than moderate, that musculature of the back was normal 
without tenderness on palpation, and that there was no 
objective evidence of pain to limit motion short of 60 
degrees of flexion and 10 degrees of extension, lateral 
bending and rotation.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellant's 
veteran's lumbar spine disability on the basis of functional 
disability.

The Board has considered whether a higher evaluation would be 
warranted for the appellant's lumbar spine disability on the 
basis of lumbosacral strain.  A 40 percent evaluation is 
assigned for lumbosacral strain when it is manifested by 
severe symptomatology that includes listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of motion on forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion; a 20 percent 
evaluation is assigned when it is manifested by muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position; a 10 percent evaluation 
is assigned when it is manifested by characteristic pain on 
motion; and a noncompensable evaluation is assigned when it 
is manifested by slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  However, as the evidence does 
not show that the veteran has severe symptomatology that 
includes listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, an evaluation greater than 20 percent is not 
warranted for his lumbar spine disability on the basis of 
lumbosacral strain.

There is some X-ray evidence of disc disease of the 
lumbosacral spine.  Moderate intervertebral disc syndrome, 
with recurring attacks, is rated 20 percent. Severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  A 60 
percent rating is the maximum rating for intervertebral disc 
syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The medical 
evidence shows no intervertebral disc syndrome of the 
veteran's lumbosacral spine, let alone pronounced severe 
intervertebral disc syndrome.  Thus, a higher rating under 
this code is not permitted.

Left Shoulder

The Board notes that 38 C.F.R. § 4.71a, Code 5203 allows for 
a 10 percent rating for malunion of the clavicle or scapula, 
or for nonunion of the clavicle or scapula without loose 
movement, and a 20 percent rating for dislocation of the 
clavicle or scapula, or for nonunion of the clavicle or 
scapula with loose movement.  There is some apparent 
deformity of the clavicle present but no clinical or X-ray 
evidence of dislocation or nonunion of the clavicle or 
scapula.  Therefore consideration of the veteran's disability 
under this section would not entitle him to an increased 
rating.  

The evidence shows the veteran has arthritis of the left 
shoulder, and such is rated on the basis of limitation of 
motion.  38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the major or minor arm is rated 20 
percent when limited at the shoulder level.  When arm motion 
is limited to a point midway between the side and shoulder 
level, a 30 percent rating is assigned for the major arm and 
a 20 percent rating is assigned for the minor arm.  When arm 
motion is limited to 25 degrees from the side, a 40 percent 
rating is assigned for the major arm and a 30 percent rating 
is assigned for the minor arm.  38 C.F.R. § 4.71a, Code 5201.

Standard range of motion of the shoulder is 180 degrees 
flexion and abduction and 90 degrees internal and external 
rotation.  38 C.F.R. § 4.71, Plate I.

The veteran is right-handed, as observed during a July 1972 
neuropsychiatric examination.  Range of motion findings for 
the veteran's left shoulder have varied somewhat.  In 
December 1995, he was able to abduct the left shoulder to 80 
degrees and forward flex the joint to 120 degrees.  In May 
1997, the veteran was able to both abduct and forward flex 
the left shoulder to 90 degrees.  Greater abduction and 
forward flexion were present during the most recent 
examination, particularly with respect to passive range of 
motion.  The Board has considered the veteran's complaints of 
pain and, finding that the evidence is in equipoise with 
respect to whether the veteran's service-connected 
degenerative changes of the left shoulder result in an 
inability to raise the arm above shoulder level.  Resolving 
the reasonable doubt raised by such evidence on behalf of the 
veteran, a 20 percent evaluation is warranted for his left 
shoulder disability.  

A higher evaluation is not warranted.  Examination has not 
revealed limitation of motion approximating limitation to 25 
degrees from the side.  An evaluation of 20 percent, but no 
greater, as such, is in order for the veteran's left shoulder 
disability. There is no medical objective evidence to show 
that pain, flare-ups of pain, fatigue, weakness, 
incoordination, or any other findings result in additional 
functional limitation to a degree that would support a rating 
in excess of 20 percent under the applicable rating criteria.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

                                             
                                                      
CONCLUSION

The preponderance of the evidence is against the claims for 
ratings in excess of 10 percent for right and left knee 
disorders, and for the assignment of ratings in excess 20 
percent for low back and left shoulder disabilities.  Thus, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that consideration of a higher ratings 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
for the Board to refer the case to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The veteran's bilateral knee, 
low back, and left shoulder disabilities do not present such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  
  









ORDER

Entitlement to a rating in excess of 10 percent for a right 
knee disorder is denied.  

Entitlement to a rating in excess of 10 percent for a left 
knee disorder is denied.  

Entitlement to the initial assignment of a rating in excess 
of 20 percent for degenerative changes of the lumbosacral 
spine is denied.  

The initial assignment of a 20 percent evaluation for 
degenerative changes of the left shoulder is granted, subject 
to the provisions governing the award of VA monetary 
benefits.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

